Citation Nr: 1519369	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  09-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as due to herbicide exposure.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as due to herbicide exposure. 

3. Entitlement to an initial rating in excess of zero percent for chloracne.  

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  He served in Vietnam from June 1966 to June 1967. 

This matter comes to the Board of Veterans' Appeals (Board) from decisions dated in August 2008, April 1009, and March 2010 by the Regional Office (RO) in Waco, Texas.  The August 2008 decision granted service connection for chloracne and assigned a zero percent rating from August 23, 2005.  

The issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected chloracne is superficial and more closely approximates one characteristic of disfigurement which is rhinophyma or hyperpigmented skin on the nose. 

2.  The service-connected chloracne is not manifested by deep acne characterized by deep inflamed nodules and pus-filled cysts; two or more characteristics of disfigurement; visible or palpable tissue loss, gross distortion or asymmetry of one feature or paired set of features; scars that are deep or cause limited motion in an area exceeding 12 square inches; or limitation of function of the part affected. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent rating for chloracne have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805, 7828, 7829 (in effect from August 30, 2002 to October 23, 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the chloracne, VA has met its duty to notify for this claim.  Service connection for this issue was granted in an August 2008 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2005 to 2015 from the healthcare systems in North Texas and Louisiana have been associated with the file.  Treatment records dated from 2008 to 2010 from the Choctaw Nation Health Care system and private treatment records identified by the Veteran have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In May 2009, June 2009, August 2009, and October 2009, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.  

The Veteran underwent VA examinations in 2008, 2009, 2012, and 2014 to obtain medical evidence as to the nature and severity of the chloracne.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination and photographs of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).

During the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008; however, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed this claim for increased rating in August 2005, the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

Diagnostic Code 7828 rates acne and Diagnostic Code 7829 rates chloracne.  Pursuant to these Diagnostic Codes, a noncompensable or zero percent rating is assigned based on evidence of superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Codes 7828, 7829 (in effect from August 30, 2002 to October 23, 2008).

Additionally, according to Diagnostic Codes 7828 and 7829, acne or chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.  

Diagnostic Code 7800 sets forth the criteria for evaluating disfigurement of the head face or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is warranted when there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three characteristics of disfigurement.  A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  An 80 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect from August 30, 2002 to October 23, 2008).

The eight characteristics of disfigurement are described as follows: (1) a scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo-or hyperpigmented in an area exceeding six square inches; (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches; (7) underlying soft tissue missing in an area exceeding six square inches, and (8) skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (in effect from August 30, 2002 to October 23, 2008).

Scars, other than head, face, or neck, that are deep or that cause limited motion are rated under 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2.  Area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is warranted for scars that are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Scars which are superficial and painful on examination are rated as 10 percent disabling. Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage. Diagnostic Code 7804, Note 1.  Other scars are rated based upon limitation of function of affected part. Diagnostic Code 7805.

3.  Analysis

The August 2008 decision granted service connection for chloracne and assigned a noncompensable rating from August 23, 2005.  The Veteran disagrees with the disability rating assigned.  

A June 2006 VA agent orange examination report indicates that the Veteran reported having experienced chronic problems with his skin upon returning from Vietnam.  It was noted that the Veteran was followed by a dermatologist and had been on oral medication for five years without resolution of the acne.  He currently used topical treatments.  Examination of the skin revealed pitting consistent with his history of acne present to the face, neck, and back area.  There were very large pores of the skin with multiple closed comedos and a shiny greasy appearance about the facial area and ears which was consistent with a diagnosis of chloracne.  The diagnosis in pertinent part was chloracne.    

The September 2008 VA examination report indicates that the Veteran has superficial acne and the extent of the face and neck affected was 40 percent or greater.  The examiner indicated that the areas affected were the scalp, face, and neck.  The examiner indicated that 9 percent of the exposed body surface was affected with a total of 18 percent of the total body surface affected.  The examiner indicated that there was no scarring or disfigurement on examination.  The diagnosis was adult acne with rhinophyma.  

VA dermatology treatment records dated in September 2008 indicate that upon examination, the Veteran had multiple brown hyperkeratotic papular lesions scattered throughout the face and scalp and a well-healed linear scar on the scalp.  The diagnosis was seborrheic keratoses.  VA dermatology treatment records dated in June 2008 indicate that examination revealed acneform lesions on the face and back and rhinophyma changes of the face.  The examiner noted that the facial erythema accentuated centrally.  The diagnosis was adult acne with rhinophyma and probably a rosacea component as well.  

The December 2009 VA examination report indicates that the Veteran had acne vulgarus and rosacea.  It was noted that the condition was continual.  He used topical and oral medications to treat the disorder; his current treatment consisted of tretinoin cream 0.05, benzoyl peroxide 5 percent gel and doxycycline 100 mg.  The examiner noted that the local skin symptoms consisted of acne type lesions of the nose, shoulders, back and somewhat on the face.  The examiner indicated that the Veteran did have some scarring and disfigurement as a result of the rosacea of the nose, which affected less than 2 percent of the face and 2 percent of the body.  The acne vulgaris affected 6 percent of the trunk and the total area affected on the body was 8 percent.  The examiner indicated that there was no skin breakdown or ulceration and no limitation of motion or function caused by the scarring.  The examiner opined that the acne vulgaris and rosacea did not prevent the Veteran from being gainfully employed for light or heavy duty.      

The October 2012 VA examination report indicates that the Veteran had diagnoses of acne, chloracne, and rosacea.  The examiner indicated that the skin conditions caused disfigurement; she indicated that the rosacea caused rhinophyma.  Regarding the acne or chloracne, the examiner stated that the acne was superficial acne that affected less than 40 percent of the face and neck and affected body areas other than the face and neck.  The examiner noted that the skin disorders did not affect the Veteran's ability to work.  The examiner further noted that the file was reviewed and there was no proof of a diagnosis of chloracne until the agent orange examination in June 2006 which was conducted by a nurse practitioner who was not a dermatology specialist.  The examiner noted that the VA dermatology clinic diagnosed rosacea and adult acne. 

The June 2014 VA examination report indicates that the current diagnoses were acne, chloracne, seborrheic keratoses, and rosacea.  Examination revealed multiple papular/pustular lesions on the forehead, chin and cheeks.  There was rhinophyma of the nose which is consistent with rosacea.  There was no evidence of deep acne consisting of inflamed nodules or pus filled cysts.  There were also papular acne type lesions of the back and the lower posterior hairline of the scalp.  There was no evidence of deep acne consisting of inflamed nodules or pus filled cysts.  The examiner indicated that the superficial acne affected 40 percent of the face and neck and affected body areas other than the face and neck.  The diagnoses were acne rosacea with telangiectasia with rhinophyma, multiple seborrheic keratoses, post shave removal on 2 occasions, and history of basal cell cancer scalp in 2005 per patient history, and a diagnosis of chloracne in 2008 by a Compensation and Pension examiner.  The examiner opined that the current diagnosis at that time was acne rosacea and nonservice-connected basal cell carcinoma and non-service connected seborrheic keratoses.    

Preliminarily, the Board observes that there are diagnoses of chloracne, acne, and rosacea, and acne rosacea, in addition to seborrheic keratoses and basal cell carcinoma.  The Board will only consider symptoms that have been identified as the service-connected chloracne in determining whether a disability rating in excess of 10 percent is warranted.  However, the Board will also consider nonservice-connected symptoms if the symptoms have not or could not be disassociated from the service-connected chloracne.  See Mitleider v. Brown, 11 Vet App 181, 182 (1998) (holding that if non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service connected).  In this case, the Board will consider the symptoms of acne when rating the chloracne disorder.  Under the rating schedule, acne and chloracne have the identical rating criteria and therefore, the same symptoms.  See 38 C.F.R. § 4.118, Diagnostic Codes 7828 and 7829.   

The weight of the competent and credible evidence fails to demonstrate that the service-connected chloracne warrants a disability rating in excess of 10 percent under Diagnostic Codes 7828 or 7829.  The findings of the VA examinations show that the Veteran has superficial acne not deep acne.  The VA examination reports specifically indicate that the acne affecting the face and back was not deep acne.  Deep acne is not demonstrated by the evidence of record.  Thus, a higher compensable rating is not warranted under Diagnostic Codes 7828 and/or 7829.  

The Board has considered whether a compensable rating is warranted for the service-connected chloracne based upon disfigurement of the head, face, or neck under Diagnostic Code 7800.  Having reviewed all the evidence of record, lay and medical, the Board finds that, for the entire rating period under appeal, the evidence is in equipoise on the question of whether the symptomatology or findings of the chloracne more nearly approximate one characteristic of one disfigurement under the rating criteria.  The VA examinations and private medical evidence show that for the entire period of the appeal, the Veteran has had rhinophyma due to the rosacea or acne rosacea.  

There is medical evidence which characterizes the rhinophyma as disfigurement of the face.  The December 2009 VA examination report indicates that the examiner indicated that the Veteran did have some scarring and disfigurement as a result of the rosacea of the nose.  The October 2012 VA examination report notes that the examiner indicated that the skin conditions caused disfigurement; the examiner indicated that the rosacea caused rhinophyma.  

There is medical evidence which relates the rosacea to the diagnosis of acne.  The June 2014 VA examination report indicates that the VA examiner was asked to review the file and the Veteran's medical history and clarify the current diagnosis.  The examiner opined that the diagnoses were acne rosacea with telangiectasia with rhinophyma in addition to the nonservice-connected basal cell carcinoma and non-service connected seborrheic keratoses.    

The Board finds that the acne rosacea with telangiectasia with rhinophyma is consistent with one characteristic of disfigurement of the face which is skin hypo- or hyper-pigmented in an area exceeding six square inches.  See 38 C.F.R. § 4.118 , Diagnostic Code 7800, Note (1).  The weight of the evidence establishes that the service-connected chloracne as manifested by the acne rosacea with telangiectasia with rhinophyma affects the area of the nose and is hyperpigmented.  This is the predominate disability associated with the Veteran's chloracne and represents one characteristic of disfigurement.  See 38 C.F.R. § 4.7.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted under Diagnostic Code 7800 for the chloracne for the entire period of the appeal.  The claim for a higher initial rating is granted to that extent.  

The evidence in this case does not show more than one characteristic of disfigurement.  The service-connected chloracne is not manifested by a scar 5 inches or more in length or at least one quarter inch wide, an elevated or depressed scar, a scar adherent to underlying tissue, induration or inflexibility in an area exceeding six square inches, or underlying soft tissue missing in an area exceeding six square inches.  It can be argued that the acne rosacea with telangiectasia with rhinophyma causes abnormal skin texture.  However, a 10 percent rating for hyperpigmentation of the skin has already been assigned to the manifestation of acne rosacea with telangiectasia with rhinophyma.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

There is no gross distortion or asymmetry of one feature or a pair of features on the face.  As the evidence does not show two or more characteristics of disfigurement or any visible or palpable tissue loss or asymmetry or gross distortion of any of the features on the face, the criteria for a rating in excess of 10 percent under Diagnostic Code 7800 has not been met or more nearly approximated at any time during the appeal period.  38 C.F.R. § 4.118.  

The criteria for a rating in excess of 10 percent under Diagnostic Code 7801 has not been met or more nearly approximated at any time during the appeal period.  In this regard, Diagnostic Code 7801 applies to scars other than head, face, or neck, that are deep or that cause limited motion.  The weight of the evidence shows that chloracne is superficial and is not manifested by deep scarring or scarring that limits motion.  38 C.F.R. § 4.118, Diagnostic Code 7801.    

Ratings in excess of 10 percent are not available under the Diagnostic Codes 7802. 7803, and 7804, as the 10 percent ratings the highest possible rating under these codes.  38 C.F.R. § 4.118.  There is no evidence that the service-connected chloracne causes limitation of function of the parts affected.  See the VA examination reports dated in 2008, 2009, 2012, and 2014.  Thus, a higher rating in excess of 10 percent is not warranted under Diagnostic Code 7805.

In summary, the Board finds that the evidence supports an initial 10 percent schedular rating and no higher for the Veteran's service-connected chloracne for the entire period of the appeal.  The claim for a higher initial rating is granted to that extent.  

4.  Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected chloracne.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's chloracne reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

Moreover, even if the Veteran's schedular rating were not found to fully address the Veteran's symptomatology.  For example, it was noted at one examination that the Veteran's acne caused an oily discharge onto his bed linens.  However, even accepting this as accurate, the fact remains that treatment of the Veteran's acne has not required hospitalization, and it has not been shown to limit his employment, as the examiner in 2014 specifically found that the Veteran's acne provided no impairment to employment.  As such, referral for consideration of an extraschedular rating is not warranted.



ORDER

For the entire rating period under appeal, a 10 percent rating is warranted for the service-connected chloracne.  


REMAND

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board finds that an examination is necessary to ascertain the nature and likely etiology of the claimed peripheral neuropathy of the upper and lower extremities.  A March 2010 VA internal medicine record indicates that a VA physician provided an assessment that the peripheral neuropathy was due to agent orange exposure.  However, the VA physician did not provide any basis for this determination.  The Veteran was afforded a VA general medical examination in December 2009 but the VA examiner did not provide an opinion as to the etiology of the peripheral neuropathy.  Thus, the Board finds that an additional examination is necessary.

Additionally, VA treatment records dated from January 2015 to present and Choctaw Nation Health Care treatment records dated from July 2010 to the present should be obtained.

The issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for peripheral neuropathy of the upper and lower extremities.  Thus, consideration of the TDIU claim must be deferred pending resolution of the claims on remand.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent VA treatment records showing treatment for peripheral neuropathy of the upper and lower extremities dated from January 2015 to present. 

2.  Obtain all outstanding pertinent Choctaw Nation Health Care treatment records showing treatment for the peripheral neuropathy of the upper and lower extremities from July 2010 to the present. 

3.  Schedule the Veteran for a VA examination of the peripheral neuropathy of the upper and lower extremities.  The Veteran's claims folder should be made available to the examiner for review in connection with the examination. 

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current peripheral neuropathy of the upper and lower extremities either began during or is otherwise caused by or related to injury, disease, or other event in active service including exposure to agent orange while serving in Vietnam.   

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

The Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides such as Agent Orange.  In the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  As such, service connection is presumed where peripheral neuropathy manifests to a 10 percent level within one year of the date of last exposure to herbicides.

4.  After completing all indicated development, readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and representative, and they should be afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


